The prevailing opinion is inconsistent within itself.
After stating, and reiterating, that respondent, at all the times concerned, had full title to the car, free from any lien or incumbrance; that the car was placed in the hands of the motor company by respondent for sale, and not for borrowing purposes (which made the motor company the broker, factor, or sales agent of respondent); that the evidence conclusively establishes the transaction between appellant and the motor company to have been a loan and not a sale; that all transactions respecting the car, after respondent gave the motor company possession of itfor sale, at a stated price, were between the motor company, the Pacific *Page 223 
Finance Company and appellant (another financing company conveniently close at hand) without any knowledge or consent on the part of respondent; and that no evidence of title or incumbrance was placed of record; nor any transfer of possession of the chattel from that of the factor, or bailee, of respondent; the surprising result is reached that "appellant stands in the relation of a purchaser in good faith" and, as such, entitled to protection for the money loaned to the defrauder of "the true owner." And this, after recognizing the principle that "a mortgagor can convey by mortgage only that interest which he possesses" — which was no title or interest whatsoever, in the motor company. And also, after reasserting the principles followed in Eilers Music House v. Fairbanks, 80 Wash. 379,141 P. 885, and Lloyd v. McCallum-Donahoe Co., 127 Wash. 180,219 P. 849.
The judgment should be affirmed, and I must dissent from the majority opinion. *Page 224